Exhibit 10.22

 

BED BATH & BEYOND INC.

650 Liberty Avenue

Union, NJ 07083

 

Mr. Eugene A. Castagna

 

As of March 1, 2000

 

We write to set forth our agreement with respect to your employment as an
executive of Bed Bath & Beyond Inc. (the “Company”).  Your current title with
the Company is Vice President of Finance.

 

1.                                      Duties.

 

The Company hereby agrees to employ you, and you agree to be employed by the
Company, on the terms and conditions hereinafter set forth.  You will perform
such duties as may from time to time be assigned to you by either of the current
Co-Chief Executive Officers of the Company, or by the Board of Directors of the
Company.  You agree to serve the Company faithfully, diligently and competently,
and to devote your full working time, energy and skill to the Company’s
business.  Your place of employment will remain in the greater New York area
unless you consent to move.

 

2.                                      Compensation.

 

The Company will pay you an annual salary at a rate not less than your current
salary, payable in accordance with the Company’s customary payroll practices
from time to time in effect.  The Company will review your compensation annually
and may, in its sole discretion, increase your annual salary.  At no time will
your annual salary be less than your annual salary in the immediately preceding
year.  You will be entitled to participate in such privileges and in such
insurance and other benefit programs as are generally made available to the
Company’s employees to the extent you meet the eligibility requirements for such
privileges and programs.  You will be entitled to take vacations in accordance
with the Company’s vacation policy for managers from time to time in effect.

 

3.                                      Severance Compensation.

 

(a)           Your employment by the Company is not for any specific term but
rather is on an ongoing at-will basis with the right by the Company and you to
terminate your employment at any time.  If the Company terminates your
employment for any reason other than for “cause”, then the Company shall pay
you, as severance pay, provided that you have not breached the provisions of
paragraph 4 hereof, your salary at the rate in effect immediately prior to such
termination, for a period of one (1) year, in normal payroll installments in
accordance with the Company’s then payroll practices or, at the Company’s
option, in a lump sum.

 

--------------------------------------------------------------------------------


 

Thus, if you have not violated the non-compete restrictions in paragraph 4
hereof during a period expiring two years after the termination of your
employment (as well as the other restrictions in that paragraph), the Company
will guarantee that you will receive your salary for a period of one (1) year. 
This one-year severance obligation shall also apply if you die or become
disabled.  Your severance pay under paragraphs 3(a) and (c) shall be reduced by
any compensation earned by you as a result of your employment by another
employer or otherwise.  The Company shall have “cause” to terminate your
employment only if you have (i) acted in bad faith or with dishonesty, (ii)
willfully failed to follow the directions of the Company’s current Co-Chief
Executive Officers or the Board of Directors, (iii) performed your duties with
gross negligence, or (iv) been convicted of a felony.

 

(b)          In addition, if the Company terminates your employment for any
reason other than for “cause”, and if at the date of such termination there are
options granted to you by the Company under any option plan which was then not
exercisable by reason of the installment terms thereof, the Company shall take
such steps as may be necessary or appropriate to make such options immediately
exercisable for a period of at least thirty (30) days following the termination
of your employment.  For purposes of this Paragraph 3(b), your death or
disability shall constitute a termination of your employment by the Company for
a reason other than for “cause”, and, in such event, the Company shall take such
steps as may be necessary or appropriate to make such options immediately
exercisable for a period of at least twelve (12) months following such
termination of your employment.

 

(c)           If you voluntarily leave the employ of the Company for any reason,
the Company shall pay you, as severance pay, provided that you have not breached
the provisions of paragraph 4 hereof and provided the Company shall not have
“cause” to terminate your employment, your salary at the rate in effect
immediately prior to your leaving the Company’s employ for a period of one (1)
year in normal payroll installments in accordance with the Company’s then
payroll practices or, at the Company’s option, in a lump sum.

 

4.                                      Additional Provisions. 

 

During your employment by the Company and for a period of two years thereafter,
you agree that you will not: (a) whether alone or in association with any other
person, directly or indirectly, engage or be interested in any business or
enterprise in the United States that is competitive with the business of the
Company.  For purposes of this paragraph, you will be considered to have been
engaged or interested in any business or enterprise if you are interested in
such business or enterprise as a stockholder, director, officer, employee,
agent, broker, partner, individual proprietor, lender, consultant or in any
other capacity, except that nothing herein contained will prevent you from
owning less than one percent (1%) of any class of equity or debt securities of
any publicly traded company.  For purposes of this paragraph, a business or
enterprise will be deemed competitive with the business of the

 

--------------------------------------------------------------------------------


 

Company if it includes the operation of specialty stores substantially engaged
in the sale of linens, housewares or home furnishings; (b) whether alone or in
association with any other person, directly or indirectly, (i) solicit or
induce, or attempt to solicit or induce, any employee of the Company to leave
the employ of the Company; (ii) employ, or solicit for employment, on your
behalf or on behalf of any other person (other than the Company), any person
that is or was at any time an employee of the Company; or (iii) trade with any
supplier of the Company without the Company’s consent.  You also agreed that you
will not during or after your employment by the Company, knowingly divulge,
furnish or make accessible to any third person or organization other than in the
regular course of the Company’s business any confidential information concerning
the Company or its subsidiaries or its or their business, including, without
limitation, confidential methods of operation and organization, confidential
sources of supply and customer or other mailing lists.

 

The provisions of this paragraph 4 shall survive the end of the term of your
employment hereunder.  You acknowledge that any remedy at law for a breach or
threatened breach of any of the provisions of this paragraph 4 may be inadequate
and that accordingly the Company shall be entitled to an injunction or specific
performance or any other mode of equitable relief without the necessity of
showing any actual damage, posting a bond or furnishing other security.

 

5.                                      Miscellaneous.

 

(a)                  The Company may, at its option and for its benefit, obtain
insurance with respect to your death, disability or injury.  You agree to submit
to such physical examinations and supply such information as may be reasonably
required in order to permit the Company to obtain such insurance.

 

(b)                 Any notice or other communication required or permitted to
be given hereunder shall be deemed to have been duly given when personally
delivered or when sent by registered mail, return receipt requested, postage
prepaid, as follows:

 

If to the Company, at:

 

Bed Bath & Beyond Inc.

650 Liberty Avenue

Union, NJ  07083

 

Either party hereto may change its or his address for the purpose of this
paragraph by written notice similarly given.

 

(c)                  Neither party hereto may assign its rights or delegate its
duties hereunder, except that the Company may assign its rights hereunder to any
person that (i) acquires substantially all of the business and assets of the
Company (whether by merger, consolidation, purchase of assets or other
acquisition transaction)

 

--------------------------------------------------------------------------------


 

and (ii) agrees in writing to assume the obligations of the Company hereunder. 
This agreement shall be construed and enforced in accordance with the internal
laws of the State of New York, without regard to principles of conflicts of
laws.  Nothing in this agreement shall create, or be deemed to create, any third
party beneficiary rights in any person, including, without limitation, any
employee of the Company other than you.  You agree that all actions or
proceedings relating to this agreement shall be tried and litigated only in the
New York State or Federal courts located in the County of New York, State of New
York.  You hereby irrevocably submit to the exclusive jurisdiction of such
courts for the purpose of any such action or proceeding.  If any provision of
this agreement shall be held to be invalid or unenforceable, such invalidity or
unenforceability shall attach only to such provision and shall not affect or
render invalid or unenforceable any other provision of this agreement, and this
agreement shall be construed as if such provision had been drawn so as not to be
invalid or unenforceable.  This letter sets forth our entire understanding with
respect to the subject matter hereof and cannot be changed, waived or terminated
except by a writing signed by you and the Company.  Any waiver by either party
of a breach of any provision of this agreement shall not operate as or be
construed to be a waiver of any other breach of such provision or of any breach
of any other provision of this agreement.  This agreement shall be binding on
the successors and assigns of the Company.

 

If the foregoing correctly sets forth your understanding of our agreement,
please so indicate by signing and returning to us a copy of this letter.

 

 

 

BED BATH & BEYOND INC.

 

 

 

 

 

By:

  /s/ Warren Eisenberg

 

 

Warren Eisenberg, Co-Chief Executive Officer

 

 

 

 

ACCEPTED AND APPROVED:

 

 

 

 

 

/s/ Eugene A. Castagna

 

 

Mr. Eugene A. Castagna

 

 

--------------------------------------------------------------------------------